Citation Nr: 0935069	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-17 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
injury.  

2.  Entitlement to service connection for arthritis of the 
hands.

3.  Entitlement to service connection for right middle finger 
tendon shrinkage.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1942 to February 
1946 and from August 1950 to March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 2004 and February 2007 
rating decisions of the Portland, Oregon,  Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in June 2009.  The transcript 
of the proceeding is associated with the claims file.  

The record also reflects that evidence has been submitted 
directly to the Board, accompanied by a waiver of having this 
evidence initially considered by the agency of original 
jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a cervical 
spine injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence that causally or 
etiologically relates the Veteran's arthritis of the hands to 
active military service.  

2.  There is no medical evidence that causally or 
etiologically relates the Veteran's right middle finger 
tendon shrinkage to active military service.    


CONCLUSIONS OF LAW

1.  Arthritis of the hands was not incurred in or aggravated 
by active military service nor may it be presumed to be.  38 
U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 
(2008). 

2.  Right middle finger tendon shrinkage was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.301, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was 
provided with a VCAA notification letter in July 2006, prior 
to the initial unfavorable AOJ decision issued in February 
2007.  

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection.  The RO also explained 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The July 2006 notification letter also informed the Veteran 
as to the assignment of disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In sum, the Veteran has been provided VCAA notice in 
accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to 
all pertinent provisions.  As such, the Board concludes that 
no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, the 
Veteran's service treatment records are associated with the 
claims folder, as well as all relevant private and VA 
treatment records.  

The Board notes that the Veteran was not afforded VA 
examinations with respect to his claims of entitlement to 
service connection for arthritis of the hands and right 
middle finger tendon shrinkage.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  
With respect to the Veteran's claim for service connection 
for right middle finger tendon shrinkage, there is no 
evidence suggesting that the current disability is related to 
service and there is no evidence of a right middle finger 
injury during active service.  Therefore, an examination is 
not necessary.  In regard to the Veteran's claim for service 
connection for arthritis of the hands, the Board notes that 
there is no evidence of arthritis of the hands during service 
and there is no medical evidence linking the Veteran's 
arthritis to active military service.  As all of the elements 
of McLendon have not been met, an examination is not 
necessary.  

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claims, and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claims.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

III.	Arthritis of the Hands

The Veteran has contended that his deformity of the hands was 
caused by active service.  

The medical evidence of record shows a current diagnosis of 
arthritis of the hands.  See private treatment records.  The 
private treatment records also reveal a diagnosis of 
Duputren's contracture of the left hand.  

The Board acknowledges the Veteran's contentions that he is a 
combat veteran and, therefore, he should be awarded service 
connection for his disability.  While the Board recognizes 
the Veteran's service in combat operations, the Veteran is 
not asserting a combat-related injury.  Therefore, the 
provisions of 38 U.S.C.A.              § 1154(b) (West 2002) 
are not applicable.  Turning to the service treatment 
records, there is no notation, diagnosis, or documentation 
regarding arthritis of the hands.  The service treatment 
records do show that the Veteran incurred a bayonet wound in 
his left palm during combat conditioning in January 1943; 
however, there was no indication of any continuing complaints 
and the Veteran was only administered tetanus.  Indeed, the 
separation examination report dated in January 1946 for the 
Veteran's first period of active service is negative for any 
notations related to the hands.  During the Veteran's second 
period of service, an April 1952 service record shows that 
the Veteran had a swollen finger of the right hand and injury 
of the 4th right finger, however, the x-ray was negative for 
fracture.  In a January 1953 report of medical history, the 
Veteran denied experiencing any bone, joint, or other 
deformity and only reported a right thumb injury (a separate 
claim adjudicated by the RO in a December 2004 rating 
decision).  A September 1955 examination report shows that 
the Veteran's upper extremities were clinically evaluated as 
normal.  

Furthermore, there is no documentation or diagnosis related 
to the Veteran's hands until the 2000s, more than 50 years 
after separation from service.  The Court has indicated that 
the normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that Veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Thus, the 
lack of any objective evidence of complaints or findings 
related to the Veteran's hands for more than 50 years between 
active service and the first documentation of arthritis of 
the hands is itself evidence which tends to show that this 
disability did not have its onset in service or for many 
years thereafter.

Additionally, there is no medical evidence of record relating 
the Veteran's current arthritis of the hands, or any other 
disability related to the hands, to active service.  The only 
evidence that relates the Veteran's disability to active 
service is the Veteran's own statements.  With respect to the 
etiology of a medical disorder, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters. 
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran's contentions regarding a relationship 
between his service and arthritis are afforded low probative 
value.  There is no evidence of arthritis during active 
service or for many years thereafter.  Further, as the 
persuasive medical evidence of record fails to relate any 
currently existing arthritis to active service, the Board 
affords low probative value to the Veteran's statements.   

Lastly, the Board notes that where a Veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
There is no evidence that the Veteran had a diagnosis of 
arthritis within the first post-service year or for many 
years thereafter.  Therefore, service connection on a 
presumptive basis is not warranted.

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for arthritis of the hands.  Thus, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and the claim is denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


IV.	Right Middle Finger tendon shrinkage

The Veteran seeks service connection for right middle finger 
tendon shrinkage.  He contends that he was electrocuted in 
service.  He stated that his finger turned black for several 
months and finally healed.  In 1962, he noticed that the 
joint started to thicken and 8 years ago, began to deform.  
See Travel Board hearing transcript.  

The medical evidence of record does not reveal a diagnosis 
pertaining to the Veteran's right middle finger.  However, 
during the Travel Board hearing, the Veteran explained his 
symptomatology and showed his visibly deformed finger.  See 
Travel Board hearing transcript.  As such, the Board finds 
that although there is no medical diagnosis, the Veteran's 
testimony is competent to show that he has a current 
disability.  See generally Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

As noted previously, the Board recognizes the Veteran's 
contentions that he is a combat veteran and should be awarded 
service connection for his disability.  While the Board 
acknowledges the Veteran's combat service, the Veteran has 
not asserted a combat-related injury and, therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable.  The service treatment records are completely 
negative for any documentation or notation related to the 
Veteran's right middle finger.  An April 17, 1952 record 
shows that the Veteran had a swollen finger in the right hand 
and that he injured the 4th right finger playing golf.  The 
x-ray was negative for any fracture.  A February 1953 
examination report showed notations regarding ankylosis of 
the right thumb; however, there is no notation regarding the 
right middle finger.  The report shows PS right hand 
(palmer).  The September 1955 examination report reveals that 
the upper extremities were clinically evaluated as normal and 
there was no mention of the right middle finger.  
Nonetheless, the Board acknowledges the Veteran's statements 
that he suffered an electrocution during his time in active 
service.  The Veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in his 
right middle finger and the details of an electrocution.  
Therefore, the Board accepts the Veteran's statements as to 
the circumstances of his electrocution as true.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran has contended that he experienced symptoms in his 
right middle finger since service.  However, the evidence of 
record is completely negative for any mention of the right 
middle finger until 2000s, more than 50 years after 
separation from service.  The Court has indicated that the 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that Veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Thus, the 
lack of any objective evidence of complaints or findings 
related to the Veteran's right middle finger for more than 50 
years between active service and the Veteran's first 
documented complaints tends to weigh against the continuity 
of symptomatology since service.  

Further, there is no medical evidence of record relating the 
Veteran's current right middle finger tendon shrinkage to 
active service.  The only evidence that relates the Veteran's 
disability to active service is the Veteran's own statements.  
While the Veteran is competent to report the presence of his 
conditions, he is not competent to attribute the disability 
to a particular cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As noted above, lay evidence can, in 
some situations, be competent to show etiology.  Although the 
Veteran has attested to the chronicity of his right middle 
finger tendon shrinkage, there remains no evidence of a 
possible relationship between those complaints and his 
service.  The Board therefore finds that the evidence weighs 
against a grant of service connection.

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for right middle finger tendon 
shrinkage.  Thus, the benefit of the doubt doctrine is not 
applicable in the instant appeal and the claim is denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

Entitlement to service connection for arthritis of the hands 
is denied.

Entitlement to service connection for right middle finger 
tendon shrinkage is denied.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional development is necessary 
prior to the adjudication of the Veteran's claim for 
entitlement to service connection for a cervical spine 
injury.  

The record reveals that the Veteran was not afforded a VA 
examination.  Under the VCAA, VA is required to provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R.         § 3.159(c)(4) (2008).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but as follows: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease subject to a VA 
presumption manifesting during an applicable presumptive 
period, provided the claimant has qualifying service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  Id.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The record is silent 
for any notations or documentation of a cervical spine injury 
during active military service.  However, the Veteran has 
contended that his cervical spine disorder is related to 
active service.  He reported that his neck cracked during 
training and that he had pain since that time.  The VA 
treatment records show that the Veteran has a current 
disability.  However, the medical evidence is unclear as to 
the etiology of the Veteran's cervical spine disorder.  The 
March 2002 private treatment record shows a diagnosis of 
cervical strain secondary to recent motor vehicle accident.  
However, the March 2005 private clinical evaluation shows 
that the examiner stated that the Veteran's cervical spine 
fusion at C6-C7 was symptomatic in nature and possibly 
related to the Veteran's cervical spine trauma of January 
1943.  The March 2005 physician did not appear to have access 
to the Veteran's claims file and appears to base the opinion 
on the Veteran's reported history.  Nonetheless, the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In light of the conflicting medical opinions, the 
Board finds that the current medical evidence of record is 
insufficient to render a decision at this time.  Therefore, 
the claim is remanded to provide the Veteran a VA 
examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA examination for his claim of service 
connection for a cervical spine injury.  
The examiner should review the Veteran's 
claims file in conjunction with the 
examination and note that this has been 
done in the examination report.  The 
examiner should determine the nature and 
etiology of any existing cervical spine 
disorder.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's cervical 
spine disorder is the result of a disease 
or injury in service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the Veteran's claim can 
be granted.  If the issue remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


